   8:19-cv-00019-BCB-SMB Doc # 65 Filed: 10/15/20 Page 1 of 2 - Page ID # 317




                                IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF NEBRASKA

 KIM TAYLOR,

                               Plaintiff,                                                      8:19CV19

              vs.
                                                                                 SECOND AMENDED FINAL
 BOARD OF REGENTS FOR THE                                                          PROGRESSION ORDER
 UNIVERSITY OF NEBRASKA,

                               Defendant.

       THIS MATTER is before the Court on the parties Stipulation and Joint Motion to Amend
Final Progression Order. (Filing No. 64.) The Motion is granted. Accordingly,

       IT IS ORDERED that the provisions of the Court’s previous final progression orders
remain in effect, and in addition to those provisions, shall progress as follows:

          1)        The trial and pretrial conference will not be set at this time. The status conference
                    presently scheduled for December 2, 2020 is canceled. A status conference to
                    discuss case progression, the parties’ interest in settlement, and the trial and
                    pretrial conference settings will be held with the undersigned magistrate judge on
                    February 12, 2021 at 11:00 a.m. by telephone. Case conference instructions are
                    found at (Filing No. 53).

          2)        The deadline for completing written discovery under Rules 33, 34, and 36 of the
                    Federal Rules of Civil Procedure is January 22, 2021. Motions to compel
                    discovery under Rules 33, 34, and 36 must be filed by February 5, 2021.

                    Note: A motion to compel, to quash, or for a disputed protective order shall not be
                    filed without first contacting the chambers of the undersigned magistrate judge to
                    set a conference for discussing the parties’ dispute.

          3)        The deadlines for identifying expert witnesses expected to testify at the trial, (both
                    retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts, (Fed. R.
                    Civ. P. 26(a)(2)(C)), are:

                              The parties do not anticipate calling experts to testify at trial.

          4)        The deadlines for complete expert disclosures1 for all experts expected to testify at
                    trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts,
                    (Fed. R. Civ. P. 26(a)(2)(C)), are:

                              The parties do not anticipate calling experts to testify at trial.



          1 While treating medical and mental health care providers are generally not considered “specially retained experts,” not
all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what is stated within their
treatment documentation. As to each such expert, any opinions which are not stated within that expert’s treatment records and
reports must be separately and timely disclosed.
8:19-cv-00019-BCB-SMB Doc # 65 Filed: 10/15/20 Page 2 of 2 - Page ID # 318




   5)     The deposition deadline is February 26, 2021.

              a. The maximum number of depositions that may be taken by the plaintiffs as
                 a group and the defendants as a group is 5.

              b. Depositions will be limited by Rule 30(d)(1).

   6)     The deadline for filing motions to dismiss and motions for summary judgment is
          April 30, 2021.

   7)     The parties shall comply with all other stipulations and agreements recited in their
          Rule 26(f) planning report that are not inconsistent with this order.

   8)     All requests for changes of deadlines or settings established herein shall be directed
          to the undersigned magistrate judge. Such requests will not be considered absent a
          showing of due diligence in the timely progression of this case and the recent
          development of circumstances, unanticipated prior to the filing of the motion,
          which require that additional time be allowed.

   Dated this 15th day of October, 2020.

                                                 BY THE COURT:


                                                 s/ Susan M. Bazis
                                                 United States Magistrate Judge
